STATE OF LOUISIANA

                                   COURT OF APPEAL

                                     FIRST CIRCUIT

                                    NO. 2021 CA 1535

                APRIL MARKIEWICZ, WIFE OF/AND MARK MARKIEWICZ

                                         VERSUS

        SUN CONSTRUCTION, L.L.C., PENN MILL LAKES, L.L.C., AND COOPER
        ENGINEERING, INC., A PROFESSIONAL ENGINEERING CORPORATION

                                     consolidated with

                                    NO. 2021 CA 1536

   ~--11/v~         JANET SHEA, WIFE OF/AND ALPHONSE SHEA

       JI~                               VERSUS
   t       SUN CONSTRUCTION, L.L.C.; SUNRISE CONSTRUCTION AND
            DEVELOPMENT, L.L.C.; PENN MILL LAKES, L.L.C.; COOPER
        ENGINEERING, INC., A PROFESSIONAL ENGINEERING CORPORATION

                                     consolidated with

                                    NO. 2021 CA 1537

                PATRICIA GRANT, WIFE OF/AND RICHARD GRANT; ET AL.,
              INDIVIDUALLY AND ON BEHALF OF ALL OTHERS SIMILARLY
                                    SITUATED

                                         VERSUS

          SUN CONSTRUCTION, L.L.C., PENN MILL LAKES, L.L.C., SUNRISE
            CONSTRUCTION AND DEVELOPMENT, L.L.C., AND COOPER
        ENGINEERING, INC., A PROFESSIONAL ENGINEERING CORPORATION

                                                                   JUN 1 4 2022
                                             Judgment Rendered: _ _ _ _ __


                                         *****
                                     On Appeal from the
                                  22"d Judicial District Court
                          Parish of St. Tammany, State of Louisiana
 (hjjJt1         Trial Court No. 2006-16084 c/w 2008-10737 c/w 2008-11536

/I '
   1

       ~           The Honorable _Reginald T. Badeaux,   II~, Judge Presiding
  //'1<0.l.Jon.J:P,,r)- ~ ,,.J'-~ -~-
                            *****

Maurice Le Gardeur            Attorneys for Plaintiffs/Appellants,
Covington, Louisiana          Patricia Grant, Individually and as
and                           Independent Executrix of the Succession
Adam S. Lambert               of Richard Grant, Sheron Sprawls, Vernon
New Orleans, Louisiana        Sprawls, Dianne White, Johnny White,
                              Joann Youngblood, William Youngblood,
                              Lynell Rowan, Alvin Rowan, Gayle Ayo,
                              James Ayo, Susan Casey, Janet Shea,
                              Alphonse Shea, and Penn Mill Lakes
                              Homeowners Association, Inc.


J. Scott Loeb                 Attorneys for Defendants/Appellees,
Cynthia M. Bologna            Sun Construction, LLC, Lawrence A.
Jonas P. Baker                Kornman, and Penn Mill Lakes, LLC
Mandeville, Louisiana


                            *****


            BEFORE: McDONALD, LANIER, AND WOLFE, JJ.




                                2
WOLFE,J.

         The plaintiffs appeal the trial court's March 30, 2021 judgment, which

granted, in part, the motion for partial summary judgment filed by defendants, Sun

Construction, LLC, Penn Mill Lakes, LLC, and Lawrence A. Kornman

(collectively "the developer defendants"), and dismissed with prejudice plaintiffs'

claims against the developer defendants for fraud and conspiracy to defraud. For

the following reasons, we affirm.

                        FACTS AND PROCEDURAL HISTORY

         This putative class action arises out of three consolidated lawsuits brought

by homeowners in Penn Mill Lakes Subdivision ("the Subdivision") in St.

Tammany Parish, alleging defects in the design and construction of the drainage

system of the Subdivision and seeking to recover damages from flooding allegedly

caused by these defects.

          April and Mark Markiewicz filed suit on December 8, 2006, and Janet and

Alphonse Shea filed suit on February 8, 2008, asserting claims under the New

Home Warranty Act, La. R.S. 9:3141, et seq., and alleging that the defective

design, construction, and planning of the drainage system causes their driveways

to flood during inclement weather, which impedes access to, and egress from, their

homes. 1 Thereafter, on March 20, 2008, Patricia Grant, Richard Grant, Marguerite

Guarino, William Guarino, Sheron Sprawls, Vernon Sprawls, Dianne White,

Johnny White, Jo Ann Youngblood, William Youngblood, Lynell Rowan, Alvin

Rowan, Gayle Ayo, James Ayo, Deborah Lascari and Daniel Lascari filed a class

action petition, individually and on behalf of all others similarly situated. In that

petition, plaintiffs named as defendants Sun Construction, LLC ("Sun"), the

general contractor/builder of the Subdivision; Penn Mill Lakes, LLC ("Penn Mill




1
    The Sheas alternatively alleged claims in negligence, strict liability, and nuisance.


                                                   3
Lakes"), one of the developers of the Subdivision; and Cooper Engineering, Inc.,

A Professional Engineering Corporation ("Cooper Engineering"), the engineering

firm responsible for the design of the drainage system in the Subdivision. 2

Plaintiffs asserted claims in negligence, strict liability, and nuisance, and also

alleged that the drainage system utilized throughout the Subdivision was defective

in design and as constructed and installed. Plaintiffs further alleged Sun, Penn Mill

Lakes, and Cooper Engineering committed fraud and a conspiracy to defraud by

failing to advise plaintiffs that their driveways were components of the Subdivision

drainage system, and by promising to repair the drainage system, but then refusing

to do so, thereby discouraging plaintiffs from the prompt exercise of their rights.

The three lawsuits were ultimately consolidated by judgments dated January 6,

2009.

        Through amended class action petitions, plaintiffs named as defendants

vanous other individuals and entities allegedly involved in the design and

construction of the drainage system in the Subdivision, and their insurers. As is

relevant to the instant matter, on September 4, 2013, plaintiffs filed a second

amended class action petition, adding Leroy J. Cooper, the former owner of Cooper

Engineering, and the St. Tammany Parish Government ("STPG") as party

defendants. 3 In that petition, plaintiffs asserted additional fraud and conspiracy

claims, specifically alleging Sun, Penn Mill Lakes, Cooper Engineering, and

Cooper knew Cooper's hydrolysis studies and other design submissions contained

false and misleading parameters and assumptions, and failed to disclose or take

into consideration the location of the Subdivision within the Little Tchefuncte


2
  Plaintiffs also named as a defendant Sunrise Construction and Development, LLC ("Sunrise"),
another developer of the Subdivision. On December 21, 2011, the trial court granted a motion
for summary judgment filed by Sunrise and dismissed plaintiffs' claims against it with prejudice.
3
 On January 8, 2015, the trial court signed an order of partial dismissal, which dismissed with
prejudice plaintiffs' claims against Cooper and Cooper Engineering pursuant to a compromise
between the parties.


                                               4
River/Horse Branch flood basin. Plaintiffs alleged these defendants conspired

together to keep this information from the STPG, and that they knew the

Subdivision would "backflood" considering its location in a flood basin.

      In their third amended class action petition, filed on June 13, 2014, plaintiffs

named as defendants Lawrence A. Kornman, the manager of Sun and Penn Mill

Lakes; James A. "Red" Thompson, the St. Tammany Parish Councilman for the

geographic area that includes the Subdivision; and Jean M. Thibodeaux, P.E., the

St. Tammany Parish Director of Engineering and Parish Engineer at the time the

developer defendants were seeking approval of their initial applications for

development of the Subdivision. Plaintiffs alleged in their third amended class

action petition that the developer defendants, along with Thompson and

Thibodeaux, engaged in fraud and a conspiracy because they knew the Subdivision

applications and submissions by the developer defendants contained false and

misleading information and failed to take into consideration the location of the

proposed subdivision within the Little Tchefuncte River/Horse Branch flood basin.

Plaintiffs alleged the developer defendants, Thompson, and Thibodeaux were

aware flood protection measures were needed in order to comply with St.

Tammany Parish Flood Hazard Area Ordinance, Parish Ordinance Sec. 7-016.00,

et seq. (sometimes referred to as "the flood ordinances") and St. Tammany Parish

Subdivision Regulations, Ordinance Number 499 (Appendix B, Chapter 40)

(sometimes referred to as "Subdivision Ordinance 499"). Plaintiffs further alleged

the developer defendants, Thompson, and Thibodeaux conspired together to

withhold from the STPG information regarding the potential for flooding of the

Subdivision in order to obtain permits to develop the Subdivision.

       On February 12, 2016, plaintiffs filed a fourth amended class action

petition, adding Penn Mill Lakes Homeowners Association, Inc. ("the HOA") and

Susan Casey as plaintiffs, and adding John E. Bonneau and John E. Bonneau &


                                          5
Associates, Inc. as additional defendants. Plaintiffs alleged John E. Bonneau, a

professional land surveyor associated with and working for John E. Bonneau &

Associates, Inc. (sometimes collectively referred to as "the Bonneau defendants")

provided and have continued to provide professional surveying services on behalf

of the developer defendants, including preparing elevation certificates that were

provided to homeowners during the sales process. Plaintiffs alleged that no later

than 2009, the Bonneau defendants had actual or constructive knowledge that the

initial elevations taken in the Subdivision were significantly incorrect. Plaintiffs

alleged the Bonneau defendants acted in concert with the developer defendants to

provide homeowners with incorrect elevation certificates, actions plaintiffs

asserted amounted to fraud and an ongoing violation of the Louisiana Unfair Trade

Practices and Consumer Protection Law ("LUTPA"), La. R.S. 51 :1401, et seq.

       On June 8, 2018, the STPG, Thompson, and Thibodeaux (collectively "the

STPG defendants"), filed a motion for summary judgment arguing they were

entitled to discretionary immunity, in accordance with La. R.S. 9:2798.1, and

seeking dismissal of plaintiffs' claims against them for approving the Subdivision

and issuing permits, as well as their claims for fraud, conspiracy, and unfair trade

practices. The trial court signed an amended4 judgment on June 17, 2020, granting

the STPG defendants' motion for summary judgment, and plaintiffs appealed that

judgment. 5 See Markiewicz v. Sun Construction, L.L.C., 2020-1211 (La. App.


4
  The trial court signed an original judgment granting the STPG defendants' motion for summary
judgment on February 14, 2019, which the plaintiffs appealed. However, that appeal was
dismissed for lack of jurisdiction because the original judgment lacked appropriate decretal
language and could not be considered a final judgment for purposes of appeal. See Markiewicz
v. Sun Construction, L.L.C., 2019-0869 (La. App. 1st Cir. 5/28/20), 304 So.3d 877, 880-881.

5
  Plaintiffs also appealed the portion of the trial court's June 17, 2020 written judgment denying
a motion for partial summary judgment filed by plaintiffs, and granting a cross-motion for partial
summary judgment filed by the STPG, and declaring that the HOA owns the drainage
ponds/lakes in the Subdivision and is responsible for the operation and maintenance of the
drainage ponds/lakes. See Markiewicz, 328 So.3d at 493. This court affirmed the trial court's
June 17, 2020 judgment insofar as it denied plaintiffs' motion for partial summary judgment,
and granted the STPG's cross-motion for partial summary judgment declaring the HOA owns
the drainage ponds/lakes. Id. at 502. However, this court determined genuine issues of material

                                                6
1st Cir. 6/22/21), 328 So.3d 487, writ granted, cause remanded, 2021-01073 (La.

11123/21), 328 So.3d 66, and writ denied, 2021-01071 (La. 11/23/21 ), 328 So.3d

80. On appeal, this court noted plaintiffs had alleged in their third amended class

action petition that the STPG defendants approved the Subdivision and issued

building permits, even though the STPG defendants allegedly knew that the flood

ordinances and Subdivision Ordinance 499 had not been complied with. Id. at

496. However, this court noted that public entities, their officers, or employees are

entitled to discretionary immunity for any actions related to the review of plans,

the conducting of inspections, the issuance of building permits, and the approval

of construction or other improvements to immovable property, including drainage

and flood control facilities, the approval of subdivisions, and the enforcement of

building codes. Id. at 498. Therefore, although the STPG defendants contended

that the developer defendants complied with Subdivision Ordinance 499 and the

flood ordinances, this court determined that the STPG defendants were immune

from liability as to their discretionary actions, including approving the Subdivision

and issuing building permits. Id. This court further found plaintiffs failed to

establish a genuine issue of material fact to support their claims of fraud or

conspiracy, and specifically noted the STPG defendants had provided deposition



fact existed regarding whether the STPG is responsible for the operation and maintenance of the
drainage ponds/lakes; therefore, this court concluded that the trial court erred by granting the
STPG's cross-motion for partial summary judgment to the extent it declared that the HOA is
responsible for the operation and maintenance of the drainage ponds/lakes. Markiewicz, 328
So.3d at 502-03. Plaintiffs sought writs with the Louisiana Supreme Court, which granted
plaintiffs' writ application, in part, and remanded the matter to this court "solely to clarify
whether it intended to affirm the trial court's ruling granting St. Tammany Parish Government's
motion for summary judgment on the issue of discretionary immunity as to all defendants,
including St. Tammany Parish Government." The Louisiana Supreme Court denied plaintiffs'
writ application "[i]n all other respects[.]" Markiewicz v. Sun Construction, L.L.C., 2021-
01073 (La. 11123/21 ), 328 So.3d 66, 67 (per curiam). On March 23, 2022, this court issued an
opinion in accordance with the Louisiana Supreme Court's remand instructions, and clarified
that this court's prior opinion determined the STPG was entitled to discretionary immunity as to
its approval of the Subdivision, the enforcement and non-enforcement of subdivision and
flooding ordinances, and the issuance of building permits, but was not entitled to summary
judgment dismissal of plaintiffs' claims regarding STPG's alleged responsibility for maintaining
the drainage ponds/lakes and/or drainage system/servitude. Markiewicz v. Sun Construction,
L.L.C., 2020 CA 201 lR (La. App. 1st Cir. 3/23/22) _ So.3d _ , _ , 2022 WL I 235370, *3.


                                               7
testimony from plaintiffs and the HOA representative, wherein each testified they

had no knowledge or evidence that the STPG defendants had engaged in fraud, a

conspiracy, or an unfair trade practice. Id. at 499-500. Accordingly, this court

affirmed the trial court's judgment insofar as it granted the STPG defendants'

motion for summary judgment and dismissed plaintiffs' claims against the STPG

defendants relative to the approval of the Subdivision and issuance of permits, as

well as plaintiffs' claims of conspiracy, fraud, and unfair trade practices. Id. at

499, 503.

      Meanwhile, the Bonneau defendants filed a motion for summary judgment,

arguing plaintiffs' non-fraud claims against them, except those of Casey, were

perempted pursuant to La. R.S. 9:5607, and asserting plaintiffs could not establish

the essential elements of their fraud claims. On June 11, 2019, the trial court signed

a judgment granting, in part, the Bonneau defendants' motion for summary

judgment and dismissing with prejudice the claims of plaintiffs, except Casey,

against the Bonneau defendants. Plaintiffs appealed that judgment, which is the

subject of our prior opinion, Markiewicz v. Sun Construction, L.L.C., 2019-

1590 (La. App. 1st Cir. 9/18/20) 2020 WL 5587265 (unpublished), writ denied,

2020-01196 (La. 1/12/21 ), 308 So.3d 714. On appeal, this court affirmed the trial

court's June 11, 2019 judgment, finding plaintiffs' non-fraud claims, with the

exception of Casey's, were perempted pursuant to La. R.S. 9:5607. Id. at *5. As

to plaintiffs' fraud claims, which fell outside the purview of La. R.S. 9:5607, this

court found plaintiffs failed to produce factual support sufficient to establish the

existence of a genuine issue of material fact as to any fraudulent misrepresentations

by the Bonneau defendants, explaining, in relevant part:

      On review, we note that while factual disputes exist as to whether
      Bonneau's measurements were erroneous, plaintiffs offered no
      factual support sufficient to establish the existence of a genuine issue
      of material fact as to whether the Bonneau defendants were aware of
      any discrepancy or alleged error at the time they completed the


                                          8
       surveys at issue or as to whether the Bonneau defendants knowingly
       misrepresented the elevations, or suppressed or omitted true
       information regarding the surveys they prepared for the lots or
       property owned by these plaintiffs.

Id.at*7.

       On November 30, 2020, the developer defendants filed a motion for partial

summary judgment seeking dismissal of plaintiffs' claims against them for fraud,

consp1racy to defraud, and unfair trade practices.                  Initially, the developer

defendants pointed out that the trial court dismissed plaintiffs' fraud and

conspiracy claims against the developer defendants' alleged co-conspirators, the

STPG defendants and the Bonneau defendants, and argued the law of the case

doctrine therefore required the trial court to also dismiss plaintiffs' fraud and

conspiracy claims against the developer defendants. 6 The developer defendants

further argued plaintiffs Jack the evidentiary support to maintain their claims of

fraud, conspiracy to defraud, or unfair trade practices against the developer

defendants.     In particular, the developer defendants pointed to the attached

deposition testimony of plaintiffs, including the representative of the HOA,

wherein each stated they had no evidence that the developer defendants failed to

comply with any ordinances or laws, or that they engaged in fraud, conspiracy, or

unfair trade practices. 7 The developer defendants additionally argued plaintiffs

had no evidence to maintain their fraud claims because they had no evidence to

show the developer defendants knowingly provided plaintiffs with incorrect



6
  The developer defendants attached to their motion for partial summary judgment a copy of the
trial court's February 14, 2019 judgment granting the STPG defendants' motion for summary
judgment, and related written reasons. The developer defendants also attached the trial court's
June 11, 2019 written judgment granting, in part, the Bonneau defendants' motion for summary
judgment and dismissing with prejudice plaintiffs' claims (except those of Casey) against the
Bonneau defendants.
7
 The named plaintiffs in the putative class action at the time the motion was filed were: Patricia
Grant, individually and as Independent Executrix of the Succession of Richard Grant; Gayle and
James Ayo; Lynell and Alvin Rowan; Sheron and Vernon Sprawls; Dianne and Johnny White;
Jo Ann and William Youngblood; Janet and Alphonse Shea; Susan Casey; and the HOA.



                                                9
elevation surveys for their respective lots, or that the developer defendants

intended to deceive or defraud plaintiffs in connection with the purchase of their

homes. The developer defendants further argued plaintiffs lack the right to bring

a class action under LUTPA pursuant to La. R.S. 51:1409(A), which expressly

prohibits LUTPA claims brought in a representational capacity.

       Following a hearing on the motion, the trial court signed a judgment on

March 30, 2021, which granted, in part, the developer defendants' motion for

partial summary judgment as to plaintiffs' fraud and conspiracy claims, dismissed

those claims with prejudice, and denied the motion, in part, as to plaintiffs' LUPTA

claims. 8

       From this judgment, plaintiffs appeal, raising three assignments of error

challenging the trial court's finding that they failed to set forth sufficient evidence

to establish the existence of a genuine issue of material fact as to their fraud and

conspiracy claims against the developer defendants and, accordingly, its partial

grant of the developer defendants' motion for partial summary judgment.

                                 LAW AND ANALYSIS

       Summary judgment procedure is designed to secure the just, speedy, and

inexpensive determination of every action. The procedure is favored and shall be

construed to accomplish these ends. La. Code Civ. P. art. 966(A)(2). After an

opportunity for adequate discovery, summary judgment shall be granted if the

motion, memorandum, and supporting documents show that there is no genuine

issue as to material fact and that the mover is entitled to judgment as a matter of




8
  The March 30, 2021 judgment contains a designation that the judgment is certified as a final
judgment for purposes of appeal after a determination that there is no just reason for delay. See
La. Code Civ. P. art. l 915(B). Based on our de nova review of the matter, we find that the trial
court properly certified the judgment as final for purposes of an immediate appeal. See R.J.
Messinger, Inc. v. Rosenblum, 2004-1664 (La. 3/2/05), 894 So.2d 1113, 1122-1123. Vle also
note that although the March 30, 2021 judgment's decretal language does not individually name
the plaintiffs whose claims are dismissed, other language in the judgment adequately identifies
them.


                                               JO
law. La. Code Civ. P. art. 966(A)(3). Appellate courts review summary judgments

de nova, using the same criteria that govern the trial court's consideration of

whether summary judgment is appropriate. In re Succession of Beard, 2013-1717

(La. App. 1st Cir. 6/6/14), 147 So.3d 753, 759-60.

      The burden of proof on a motion for summary judgment rests with the

mover. La. Code Civ. P. art. 966(D)(1). If the mover will not bear the burden of

proof at trial on the issue that is before the court on the motion for summary

judgment, the mover's burden on the motion does not require him to negate all

essential elements of the adverse party's claim, action, or defense. Rather, the

mover must point out to the court the absence of factual support for one or more

elements essential to the adverse party's claim, action or defense. The burden is

on the adverse party to produce factual support sufficient to establish the existence

of a genuine issue of material fact or that the mover is not entitled to judgment as

a matter of law. La. Code Civ. P. art. 966(D)(1 ). Although factual inferences

reasonably drawn from the evidence must be construed in favor of the party

opposing the motion, mere conclusory allegations, improbable inferences, and

unsupported speculation will not support a finding of a genuine issue of material

fact. Guillory v. The Chimes, 2017-0479 (La. App. 1st Cir. 12/21117), 240 So.3d

193, 195.

      Although summary judgment is seldom appropriate for determinations

based on subjective facts of motive, intent, good faith, knowledge, or malice,

summary judgment may be granted on subjective intent issues when no issue of

material fact exists concerning the pertinent intent.      Markiewicz, 2020 WL

5587265, at *7.

      Fraud is "a misrepresentation or a suppression of the truth made with the

intention either to obtain an unjust advantage for one party or to cause a loss or

inconvenience to the other," and it may also result from silence or inaction,


                                         11
according to La. Civ. Code art. 1953. In order to recover for fraud, the plaintiff

bears the burden of proving (1) a misrepresentation of material fact, (2) made with

the intent to deceive, and (3) causing justifiable reliance with resultant injury.

Markiewicz, 328 So.3d at 494, n.9. Specific intent to deceive is a necessary

element of fraud, and fraud cannot be based on mistake or negligence, regardless

how great. Lomont v. Bennett, 2014-2483 (La. 6/30115), 172 So.3d 620, 634.

Moreover, a defendant cannot fraudulently conceal his mistake if he has no

knowledge of that mistake. See Huffman v. Goodman, 34,361 (La. App. 2d Cir.

4/4/01), 784 So. 2d 718, 726, writ denied, 2001-1331 (La. 6/22/01), 794 So.2d 791.

The party asserting a claim of fraud has the burden of proving fraud by a

preponderance of the evidence, 9 both direct and circumstantial. La. Civ. Code art.

1957.

        The term "conspiracy" generally means a plan by two or more persons to

accomplish some unlawful, immoral, criminal, or evil purpose. Payne v. Stanley,

53,773 (La. App. 2d Cir. 3/3/21), 316 So. 3d 104, 112, writ denied, 2021-00480

(La. 5/25/21). Louisiana Civil Code article 2324(A) provides "[h]e who conspires

with another person to commit an intentional or willful act is answerable, in so lido,

with that person, for the damage caused by such act." Conspiracy by itself,

however, is not an actionable claim under Louisiana law. The actionable element

of a conspiracy claim is not the conspiracy itself, but rather the underlying tort the

conspirators agree to perpetrate and actually commit in whole or in part. Ross v.

Conoco, Inc., 2002-0299 (La. 10/15/02), 828 So.2d 546, 552; Jones v. Americas

Insurance Company, 2016-0904 (La. App. 1st Cir. 8/16/17), 226 So.3d 537, 543.

In order to recover under a theory of civil conspiracy, a plaintiff must show that an



9
  Regarding plaintiffs' third assignment of error, wherein they contend that the trial court
erroneously stated their burden of proof as to a claim for fraud, we reiterate that this court's
review of the partial summary judgment is de novo with no deference given to the trial court's
findings. See In re Succession of Beard, 147 So.3d at 759-60.


                                              12
agreement existed among the defendants to commit the tortious act which caused

the plaintiffs injury. The plaintiff must establish that there was an agreement as

to the intended outcome or result. Butz v. Lynch, 97-2166 (La. App. 1st Cir.

4/8/98), 710So.2d1171, 1174, writ denied, 98-1247 (La. 6/19/98), 721 So.2d473.

       Because plaintiffs would bear the burden of proof at trial as to their fraud

and conspiracy claims, the developer defendants had the burden on summary

judgment to point out the absence of factual support for one or more of the elements

of plaintiffs' fraud or conspiracy to defraud claims.                 La. Code Civ. P. art.

966(D)(l ). As discussed, the developer defendants argued in their motion for

partial summary judgment that plaintiffs could not meet their burden at trial of

proving the developer defendants defrauded plaintiffs, or conspired with any other

defendants to defraud plaintiffs, because plaintiffs have testified they have no

personal knowledge of a fraud or conspiracy, and there is no evidence to show the

developer defendants made a misrepresentation about the elevation of plaintiffs'

lots, or intended to deceive plaintiffs with respect to the purchase of their homes.

       In their opposition to the developer defendants' motion for partial summary

judgment, plaintiffs conceded they have no personal knowledge of a conspiracy or

fraud but argued there is substantial evidence to show the developer defendants

were involved in a conspiracy and fraud regarding the construction of the

Subdivision and its allegedly defective drainage system. 10 In particular, plaintiffs

contended sufficient evidence exists that indicates the developer defendants

intended, from the outset of the development of the Subdivision, to ignore or



10
   Plaintiffs further argued the developer defendants conspired with the STPG in regard to
maintenance of the Subdivision's retention ponds/lakes by requiring the HOA, instead of the
STPG, to maintain the retention ponds/lakes. However, as discussed, in Markiewicz, 328 So.3d
at 503, this court found the existence of a genuine issue of material fact as to who is responsible
for maintaining the ponds/lakes or the drainage system in the Subdivision, and therefore reversed
the trial court's judgment insofar as it granted the cross-motion for summary judgment filed by
the STPG and declared the HOA was responsible for maintaining the ponds/lakes in the
Subdivision.



                                                13
circumvent the flood ordinances and Subdivision Ordinance 499, by using "illegal

fill" and false elevation data to "eliminate" an area in the Subdivision development

designated by FEMA as being in Flood Hazard Zone "A," a special flood hazard

area. Plaintiffs further contended the developer defendants conspired with the

STPG defendants to avoid the flood ordinances and Subdivision Ordinance 499.

Plaintiffs also argued the trial court's June 17, 2020 judgment, which granted

summary judgment to the STPG defendants on the basis that they had discretion

as to enforcement of the flood ordinances and Subdivision Ordinance 499, was in

error, and therefore, the law of the case doctrine should not apply. To the contrary,

plaintiffs argued the STPG did not have discretion to ignore the flood ordinances

and Subdivision Ordinance 499 because those provisions are necessary for the

STPG to comply with the National Flood Insurance Program ("NFIP"). 11

       In particular, plaintiffs argued the developer defendants conspired with the

STPG to stop a hydrological study, recommended by Thibodeaux, which plaintiffs

asserted was required by Sec. 7-023.01(9) of the flood ordinances. In support of

this argument, plaintiffs attached correspondence between Cooper and Thibodeaux

regarding the proposed hydrological study. Specifically, plaintiffs attached a letter,

dated March 13, 2003, from Thibodeaux to Cooper, regarding issues Thibodeaux

wanted to address prior to an upcoming planning commission meeting for

development of the Subdivision. In the letter, Thibodeaux expressed concern

"about how the flood zone may cause water to back up into the subdivision and


11
  The NFIP was created by the National Flood Insurance Act of 1968, 42 U.S.C. § 4001, et seq.
The purpose of the NFIP is to provide subsidized flood insurance protection to property owners
in flood-prone areas under a national policy promulgated by FEMA. See 42 U.S.C. § 4001,
4011. FEMA is also responsible for managing the NFIP, which includes issuing rules and
regulations under the program. 42 U.S.C. § 4011. Federal law prohibits FEMA, as the
administrator of the NFIP, from providing flood insurance unless "an appropriate public body
shall have adopted adequate land use and control measures" consistent with the National Flood
Insurance Act. 42 U.S.C. § 4022(a)(l). To participate in the NFIP, local communities must
adopt ordinances and regulations that meet or exceed the criteria. Ecological Rights Found. v.
Fed. Emergency Mgmt. Agency, 384 F. Supp. 3d 1111, 1116 (N.D. Cal. 2019); 44 C.F.R. §
59.22. If a community participating in the NFIP falls out of compliance with the criteria, it may
be suspended from access to federal flood insurance. See 44 C.F.R. § 59.24.


                                               14
affect the flow rates." Thibodeaux further opined that the detention ponds in the

Subdivision "may take up to 5 days to drain and may conflict with the peak of the

Tchefuncte River." Plaintiffs also attached a letter, dated April 3, 2003, from

Thibodeaux to Cooper, wherein Thibodeaux referred to a previous letter from

Cooper regarding a proposition to increase "the height of a segment of Penn Mill

Road at the location of an unnamed tributary to the Tchefuncte River."

Thibodeaux stated that a hydrologic study would be necessary to determine

whether the upstream area would be affected by raising the road.

       Plaintiffs also attached a letter, dated April 7, 2003, from Cooper to

Kornman, wherein Cooper advised that the STPG would likely want a

"hydrological study of Horse Branch and perhaps the Tchefuncte River in this

vicinity to assure no negative impact and to properly size new culverts." In an

email attached by plaintiffs, dated April 24, 2003, Cooper wrote to Kornman,

informing him that he had spoken with Thompson and asked him to "get the Parish

to back off on detailed Drainage studies ifhe could." According to Cooper's email,

Thompson responded that he would "try to talk them out of [the drainage studies]"

and that "he did not want or need a study, he just needed the road raised."

       Plaintiffs also argued a July 26, 2002 letter from Kornman to several

individuals (apparently comprising the Lake Ramsey Homeowners Association) 12

regarding the development of the Subdivision, and specifically addressing the issue

of drainage, evidences the developer defendants' intent to use impermissible fill

and inaccurate elevation measurements to eliminate areas on the property

previously designated by FEMA as Flood Zone "A." The July 26, 2002 letter,




12
  None of the individuals listed on the July 26, 2002 letter are named plaintiffs in this matter.
Plaintiffs did not specify whether, or in what capacity, the Lake Ramsey Homeowners
Association was involved in the development of the Subdivision.



                                               15
which appears to have also been sent to Thompson and Cooper, states in pertinent

part:

        6.   Drainage: The lakes will have a vast amount of storage
             capacity, well in excess of Parish requirements. The property
             drains into the 1000 acre conservation area. The vast majority
             of the property is not in a flood zone. A minor portion of the
             property is in Flood Zone "A". The Flood Zone "A" may be
             eliminated either by actual elevations taken on the ground or by
             the fill generated by the lakes.

        Plaintiffs also attached an affidavit by Matthew L. Allen, a certified

floodplain administrator. Allen explained that a "Regulatory Flood Hazard Area"

is created using elevations of the ground in relation to the "Base Flood Elevation"

("BFE") provided by FEMA. Allen stated that areas defined as Flood Zone "A"

on FEMA FIRM panels are "approximations of the Flood Hazard Area for

insurance purposes and limited by the scale of the map and available elevation data

of the landform at the time the study was produced." Allen further explained that

the FEMA FIRM panel used during the approval and construction of the

Subdivision was updated in October 1989, and revised in 1999, to reflect updated

coastal analysis. In his affidavit, Allen acknowledged the FEMA FIRM panel used

for the development of the Subdivision indicates Flood Zone "A" is a "small

portion on the west side of the property[.]" However, he opined that more than

60% of the property was actually below BFE based on the Bonneau defendants'

predevelopment surveys. Allen further opined that a large section of the property

that is in the "regulatory floodplain" was not identified because the developer

defendants and the STPG did not apply the flood ordinances to the development

process.

        According to Allen's affidavit, in 2008, FEMA produced a new flood map,

referred to as a Digital Flood Insurance Rate Map ("DFIRM"), which was based

on updated topographical data. Allen opined the DFIRM more accurately reflected

the floodplain and "closely matched the BFE contours in Bonneau's Original


                                        16
Elevation Studies." Allen identified a "protest" letter attached to his affidavit,

dated January 8, 2009, from Cooper to the St. Tammany Parish Flood Plain

Manager, wherein Cooper requested the proposed Flood Zone "A" on the proposed

FIRM panel for the Subdivision development be changed to either Flood Zone "C"

or "Other Area" based on attached survey elevation data from the Subdivision, as

existing at the time of the letter.     In the protest letter, Cooper stated that

"[a]ssuming that FEMA's methodology of calculation of the base flood elevation

is correct, all of the land within the Penn Mill Lakes development, as existing, is

higher in elevation than the base flood elevations as determined by FEMA in their

calculations." In his affidavit, Allen opined that the developer defendants, Cooper,

and the St. Tammany Parish Floodplain Administrator, submitted the "fraudulent"

protest letter in an attempt to remove the floodplain identified in the DFIRM by

"claiming that the entirety of the development was above BFE, despite the Final

Drainage and Paving Plats showing otherwise."

      Plaintiffs also attached to their opposition an affidavit by J. Anthony Cavel!,

a licensed professional surveyor, who stated he had completed several elevation

surveys within the Subdivision. Cavell explained the FEMA FIRM panel that

existed at the time of the design, approval, and construction of the Subdivision was

created using NGVD29 vertical datum, the same datum used by Bonneau during

his original surveys of the Subdivision. Cavell explained, however, that current

instructions from FEMA require the use ofNAVD88 datum and, when necessary,

conversion to NAVD88 datum using a software program known as "VERTCON."

Cavel! found, based on his elevation surveys of the Subdivision, all ofBonneau's

surveys were between 18 and 22 inches above his elevation measurements. Cavell

opined that the elevations he measured placed a larger part of the property within

the Subdivision at or below BFE, not above BFE, as represented by Bonneau.




                                         17
         ---      -




According to Cavell, the error in Bonneau's elevation data "goes a Jong way to

explain why the subdivision routinely floods in ordinary rainfall."

      After our de nova review of this matter, we find plaintiffs failed to establish

a genuine issue of material fact as to any alleged fraud or conspiracy to defraud by

the developer defendants.     In particular, we find plaintiffs failed to present

evidence to establish the existence of a genuine issue of material fact as to any

alleged fraudulent misrepresentation by the developer defendants, or any specific

intent on the part of the developer defendants to deceive plaintiffs. Plaintiffs

concede that they have no personal knowledge that the developer defendants

engaged in fraud or a conspiracy. As previously noted, Cavell, the licensed

professional surveyor retained by plaintiffs, opined in his affidavit that Bonneau's

miscalculation in his survey elevation data "goes a long way to explain why the

subdivision routinely floods in ordinary rainfall." Plaintiffs failed to present proof

that the developer defendants knew the Bonneau elevation surveys were inaccurate

at the time plaintiffs purchased their homes, or that they knowingly provided

plaintiffs with incorrect elevation surveys for their respective lots.       In sum,

plaintiffs failed to present any evidence to demonstrate that the developer

defendants knew plaintiffs' driveways would flood, or that they suppressed this

information from plaintiffs in an attempt to deceive them into purchasing homes

in the Subdivision. As discussed, specific intent to deceive is a necessary element

of fraud, and fraud cannot be based on mistake or negligence, regardless how great.

Lomont, 172 So.3d at 634.

      We further find the July 26, 2002 letter from Kornman to individuals

comprising the Lake Ramsey Homeowners Association is insufficient to raise a

genuine issue of material fact as to a conspiracy or fraudulent misrepresentation on

the part of the developer defendants. As noted by Allen, the 1998 FEMA FIRM

panel used at the time of development of the Subdivision showed that only a small


                                         18
portion of the property was within Flood Zone "A." Plaintiffs failed to provide

evidence showing Kornman knew any other portion of the property had been

designated Flood Zone "A," or would fall within the qualifications of FEMA for

designation as Flood Zone "A," at the time he wrote the letter. Thus, we find the

July 26, 2002 letter insufficient to prove that Kornman knowingly made a

misrepresentation as to the size of the area designated as Flood Zone "A." As

noted, a defendant cannot fraudulently conceal his mistake ifhe has no knowledge

of that mistake. See Huffman, 784 So.2d at 726. Moreover, plaintiffs failed to

present evidence ofKornman's specific intent to obtain an unjust advantage or to

cause damage or inconvenience to plaintiffs as relates to the July 26, 2002 letter,

particularly since there is no evidence that the letter was sent to plaintiffs.

       We also find the January 8, 2009 protest letter by Cooper to the St. Tammany

Parish Floodplain Manager, which relied on the Bonneau defendants' elevation

surveys, is insufficient to demonstrate a genuine issue of material fact as to

plaintiffs' fraud or conspiracy claims against the developer defendants. Even

considering the allegation in Allen's affidavit that some survey data was

intentionally omitted by Cooper from the protest letter, plaintiffs fail to present

evidence sufficient to raise a genuine issue of material fact regarding the developer

defendants' intent to deceive plaintiffs in connection with the purchase of their

homes based on the protest letter. 13 We likewise find the correspondence between

Thibodeaux and Cooper, and Cooper and Kornman, as relates to Thibodeaux's

recommendation for a hydrological study is insufficient to demonstrate a genuine

issue of material fact showing the developer defendants conspired with the STPG

defendants to commit a tortious act against plaintiffs.          Even if some sort of


LJ By the time the FEMA protest letter was sent by Cooper to the St. Tammany Floodplain
Manager, on January 8, 2009, all the remaining plaintiffs in this matter, except Casey, had
already purchased their homes. Furthermore, Casey testified in her deposition that when she
purchased her home in 2015 she was provided notice that her property was located in an area
designated as "Flood Zone A-4."

                                            19
agreement existed between the developer defendants and Thompson, as discussed,

the actionable element of a conspiracy claim is not the conspiracy itself, but rather

the underlying tort the conspirators agree to perpetrate and actually commit in

whole or in part. Ross, 828 So.2d at 552. As noted, in order to recover under a

theory of civil conspiracy, a plaintiff must establish that there was an agreement as

to the intended result. Butz, 710 So.2d at 1174.

       Furthermore, while not wholly dispositive of plaintiffs' fraud and conspiracy

claims, we note that the trial court dismissed plaintiffs' fraud and conspiracy claims

against the developer defendants' alleged co-conspirators, the Bonneau defendants

and the STPG defendants, and this court affirmed the dismissals of those claims.

See Markiewicz, 2020 WL 5587265, at *8, and Markiewicz, 328 So.3d at 499.

Additionally, as discussed, this court also affirmed the trial court's summary

judgment in favor of the STPG defendants for their discretionary actions in

approving the Subdivision and issuing building permits. See Markiewicz, 328

So.3d at 498-499, and Markiewicz, 2022 WL 1235370, at *3.

                                  CONCLUSION

       Based on the stated reasons, we find that the district court did not err in

granting partial summary judgment in favor of Sun Construction, LLC, Penn Mill

Lakes, LLC, and Lawrence A. Kornman and dismissing with prejudice plaintiffs'

fraud and conspiracy claims against them. Accordingly, we affirm that portion of

the trial court's March 30, 2021 judgment. Costs of this appeal are assessed against

plaintiffs.

AFFIRMED.




                                         20
                              STATE OF LOUISIANA
                               COURT OF APPEAL
                                 FIRST CIRCUIT
                                   DOCKET NUMBER
                                    2021CA1535

            APRIL MARKIEWICZ, WIFE OF/AND MARK MARKIEWICZ

                                        VERSUS

     SUN CONSTRUCTION, L.L.C., PENN MILL LAKES, L.L.C., AND COOPER
    ENGINEERING, INC., A PROFESSIONAL ENGINEERING CORPORATION

                                   consolidated with

                                   DOCKET NUMBER
                                    2021CA1536

                  JANET SHEA, WIFE OF/AND ALPHONSE SHEA

                                        VERSUS

SUN CONSTRUCTION, L.L.C.; SUNRISE CONSTRUCTION AND DEVELOPMENT,
     L.L.C.; PENN MILL LAKES, L.L.C.; COOPER INGINEERING, INC., A
               PROFESSIONAL ENGINEERING CORPORATION

                                   consolidated with

                                   DOCKET NUMBER
                                    2021CA1537

 PATRICIA GRANT, WIFE OF/AND RICHARD GRANT, ET AL., INDIVIDUALLY
         AND ON BEHALF OF ALL OTHERS SIMILARLY SITUATED

                                        VERSUS

     SUN CONSTRUCTION, L.L.C., PENN MILL LAKES, L.L.C., SUNRISE
  CONSTRUCTION AND DEVELOPMENT, L.L.C., AND COOPER ENGINEERING,
         INC., A PROFESSIONAL ENGINEERING CORPORATION


McDONALD, J., dissenting.

      I disagree with the majority opinion.        The circumstantial evidence usually

necessary for proof of motive or intent requires the trier of fact to choose from competing

inferences, a task not appropriate for summary judgment.       Irving v. Katie Santo, Inc.,

18-1619 (La. App. 1 Cir. 6/13/19), 2019 WL 2609035, *10.

      In this case, I think the plaintiffs introduced sufficient circumstantial evidence to

survive summary judgment.       That is, plaintiffs' evidence creates a genuine issue of

material fact as to the development defendants' fraudulent intent to circumvent the flood

ordinances and Subdivision Ordinance 499 by using fill and false elevation data to remove
part of the Subdivision from Flood Zone A. Particularly, the following evidence infers such

fraudulent intent:   Leroy J. Cooper's April 24, 2003 email to Lawrence A. Kornman

showing the developer defendants sought James "Red" Thompson's assistance in getting

STPG to "back off" on detailed drainage studies recommended by Jean Thibodeaux; Mr.

Kornman's July 26, 2002 letter to the Lake Ramsey HOA stating that only a minor portion

of the Subdivision property was in Flood Zone A and such "may" be eliminated by

elevations or fill; Mr. Cooper's January 8, 2009 protest letter to the St. Tammany Parish

Flood Plain Manager requesting the proposed flood zone designation for the Subdivision

be changed; and, Matthew L. Allen's affidavit opining that the "fraudulent" protest letter

was an attempt to remove the floodplain identified in the DFIRM by "claiming that the

entirety of the development was above BFE, despite the Final Drainage and Paving Plats

showing otherwise."

       Based on the above described evidence, I would reverse the trial court's summary

judgment in favor of the development defendants on the plaintiffs' fraud claims and

remand for further proceedings.




                                             2